             Case 3:21-cv-00114 Document 1 Filed 05/19/21 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS


VICTOR ESTRADA,                                  )   Case No.:
                                                 )
               Plaintiff,                        )
      vs.                                        )           Civil Action
EQUIFAX INFORMATION SERVICES,                    )
LLC; EXPERIAN INFORMATION                        )
SOLUTIONS INC.;                                  )
                                                 )   COMPLAINT
               Defendants.                       )
                                                 )


       Plaintiff, Victor Estrada, (hereinafter “Plaintiff”) alleges:

                                PRELIMINARY STATEMENT


1.     This is an action for damages arising from Defendant’s violations of the Fair Credit

Reporting Act, 15 U.S.C. § 1681 et seq., (hereinafter “FCRA”).


                                 JURSIDICTION AND VENUE

2.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331.


3.     Venue is proper in this district under 28 U.S.C. §1391(b).



                                               PARTIES


4.     Plaintiff is a natural person, who at all relevant times has resided in El Paso, Texas.


5.     Defendant, Equifax Information Services, LLC (“Equifax”), is a business entity that

regularly conducts business in New York with its principal place of business as 1550 Peachtree

Street NW, Atlanta, Georgia 30309. Equifax is a “consumer reporting agency” as defined in 15

U.S.C. § 1681a(F) and is engaged in the business of assembling, evaluating, and disbursing
              Case 3:21-cv-00114 Document 1 Filed 05/19/21 Page 2 of 4



information concerning consumers for the purpose of furnishing consumer reports, as defined in

15 U.S.C. §1681 a(d), to third parties.


6.     Defendant Experian Information Solutions, Inc. (“Experian”) is a business entity that

regularly conducts business in New York with its principal place of business as 475 Anton

Boulevard, Costa Mesa, California 92626. Experian is a “consumer reporting agency”, as defined

in 15 U.S.C. § 1681a(F), and is engaged in the business of assembling, evaluating, and disbursing

information concerning consumers for the purpose of furnishing consumer reports, as defined in

15 U.S.C. §1681 a(d), to third parties

                                    FACTUAL STATEMENT


7.     In 2016, Plaintiff opened an account with Conn’s Appliances bearing number 50333****.


8.     In 2019, Plaintiff opened a second account with Conn’s Appliances. During the time of

opening the second account, Plaintiff offered to pay off the initial account with Conn’s Appliances.

Instead, Conn’s Appliances advised Plaintiff to transfer the outstanding debt on the first account to

the second account. Plaintiff agreed to this procedure.


9.     After the second account was opened, Plaintiff no longer had any additional obligation on

the first account as the outstanding balance had been transferred.


10.    Despite the transfer, Conn’s Appliances began reporting Plaintiff as late month after month

causing Plaintiff’s credit score to tank.


11.    As a result, Plaintiff had significant difficulty obtaining credit.




                                                  2
              Case 3:21-cv-00114 Document 1 Filed 05/19/21 Page 3 of 4



12.     In multiple dispute letters sent throughout 2020 to the Equifax and Experian, Plaintiff

disputed the credit reporting of Conn’s Appliances as improperly reporting him as late on the initial

account.


13.     Equifax and Experian failed to conduct a reasonable investigation and continued reporting

Plaintiff as late despite knowing this was an error.


14.     Defendants also failed to mark Plaintiff’s initial account as in-dispute as required by the

FCRA.


15.     Defendants’ inaccurate reporting have resulted in emotional distress stemming from

Plaintiff’s inability to obtain credit as a direct result of the erroneous reporting.


                                    COUNT I
                  VIOLATION OF THE FAIR CREDIT REPORTING ACT


16.     Plaintiff repeats, re-alleges, and reasserts the allegations contained in the paragraphs above

and incorporates them as if specifically set forth at length herein.

17.     Defendants Experian, and Equifax prepared, compiled, issued, assembled, transferred,

published, and otherwise reproduced consumer reports regarding Plaintiff as that term is used and

defined under 15 U.S.C. § 1681a.

18.     Said reports contained information about Plaintiff that was false, misleading, and

inaccurate.

19.     Each of Experian, and Equifax negligently and willfully failed to maintain and/or follow

reasonable procedures to assure maximum possible accuracy of the information it reported to one

or more third parties pertaining to Plaintiff, in violation of 15 U.S.C. § 1681e(b).




                                                    3
               Case 3:21-cv-00114 Document 1 Filed 05/19/21 Page 4 of 4



20.      Each of Experian, and Equifax negligently and willfully failed to conduct a reasonable

investigation in response to Plaintiff’s dispute in violation of 15 U.S.C. § 1681i. If these

Defendant’s would have conducted a reasonable investigation, they would have immediately

removed the accounts based on the client’s documents.

21.      As a direct and proximate cause of Experian and Equifax’s failure to perform its duties

under the FCRA, Plaintiff has suffered actual damages, mental anguish, humiliation, and

embarrassment.

22.      Experian, and Equifax’s conduct, action, and inaction were willful, rendering each liable

for actual damages, statutory damages, and punitive damages in an amount to be determined by the

Court pursuant to 15 U.S.C. § 1681n. In the alternative, Experian, and Equifax were negligent

entitling the Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

         WHEREFORE, PLAINTIFF PRAYS that this Court grant Plaintiff a judgment against

Experian and Equifax for the greater of statutory or actual damages, punitive damages along with

costs, interest, and attorney’s fees.




      Dated:    May 11, 2021
                Paterson, New Jersey


                                             /s/ Daniel Zemel________
                                             Daniel Zemel, Esq.
                                             Zemel Law LLC
                                             660 Broadway
                                             Paterson, NJ 07514
                                             (P) (862) 227-3106
                                             dz@zemellawllc.com
                                             Attorney for Plaintiff




                                                 4
